Citation Nr: 0335408	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-06 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to restoration of a 40 percent disability 
rating for low back strain with degenerative disc disease.

2.  Entitlement to a disability rating in excess of 40 
percent for low back strain with degenerative disc disease.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The veteran had active duty from February 1976 to February 
1996.

These matters come before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
reduced the disability rating for low back strain from 40 to 
20 percent.  The veteran perfected an appeal of the rating 
reduction.  In addition to appealing the reduction in the 
disability rating, in his May 2002 substantive appeal the 
veteran reported that his low back disability had not 
improved, and had in fact become worse.  The Board finds, 
therefore, that the issues on appeal include his entitlement 
to a rating in excess of 40 percent for low back strain.

In the May 2001 rating decision the RO also denied 
entitlement to service connection for hypertension, and the 
veteran included that issue in his June 2001 notice of 
disagreement.  In a September 2002 rating decision, however, 
the RO granted service connection for hypertension.  The 
Board finds, therefore, that that issue is no longer within 
the Board's jurisdiction.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5103, 5103A) (West 2002)) was enacted on November 9, 2000.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
still pending before VA on that date.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Because the 
veteran's appeal of the rating reduction and his claim for an 
increased rating were filed after November 2000, the 
provisions of the VCAA are applicable to his claim.  

The Board notes that in a February 2001 notice the RO 
informed the veteran of the evidence required to substantiate 
his claim for service connection for hypertension, and 
indicated in the letter that it also applied to his claim for 
an increased rating for his low back disability.  The RO did 
not, however, include any information in the letter regarding 
the evidence required to establish entitlement to a 
disability rating in excess of 20 percent for the low back 
disability, or the relative responsibilities of the veteran 
and VA in obtaining that evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Board finds, 
therefore, that remand of these issues is required.

Subsequent to the initiation of the veteran's appeal, the 
rating criteria pertaining to low back disabilities were 
revised twice.  The rating criteria for intervertebral disc 
syndrome were revised in August 2002, effective September 23, 
2002.  See Schedule for Rating Disabilities, Intervertebral 
Disc Syndrome, 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  The 
rating criteria for the remaining disabilities of the spine 
were revised in August 2003, effective September 26, 2003.  
See Schedule for Rating Disabilities, The Spine, 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (to be codified at 38 C.F.R. Part 4).  
Because the veteran's appeal was initiated prior to the 
changes in the regulation, he is entitled to the application 
of the version most favorable to him.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

The RO provided the veteran the revised rating criteria 
applicable to intervertebral disc syndrome in a November 2002 
supplemental statement of the case, and considered that 
rating criteria in continuing the denial of the veteran's 
appeal.  The veteran has not, however, been provided the 
revised rating criteria pertaining to the remaining 
disabilities of the spine, nor has the RO considered the 
change in the rating criteria that became effective in 
September 2003.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a low back 
disorder since April 2002.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.  If the RO is not able 
to obtain the identified records, the 
claims file should be documented to that 
effect and the veteran so notified.

3.  The RO should afford the veteran a VA 
orthopedic examination in order to 
document the current severity of his low 
back disability.  The claims file and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report.  The examination should include 
any diagnostic tests or studies, such as 
X-ray studies, that are deemed necessary 
for an accurate assessment, and the 
examiner should review the results of any 
testing prior to completion of the 
report.

The examiner should examine the veteran's 
back and provide a diagnosis for any 
pathology found.  The examiner should 
also document all current complaints, 
functional limitations, and pertinent 
clinical findings associated with the low 
back disability.  Specifically, the 
examiner should document the range of 
motion of the spine, including any 
limitation of motion due to pain, and 
specify whether any limitation of motion 
is slight, moderate, or severe.  

The examiner should also describe any 
evidence of muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour, such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis; loss of lateral spine 
motion in the standing position; listing 
of the spine to one side; positive or 
negative Goldthwaite's sign; limitation 
of forward bending in the standing 
position; osteoarthritic changes or 
narrowing or irregularity of joint 
spaces; or any abnormal mobility on 
forced motion.  The examiner should also 
provide an opinion on whether any 
complaints of pain are supported by 
objective evidence of adequate pathology 
and evidenced by visible behavior.  

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  In evaluating the rating 
assigned for the low back disability, the 
RO should consider both the original and 
revised versions of the Rating Schedule 
pertaining to the spine.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and be given the opportunity to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                        
____________________________________________
	N. W. Fabian
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




